         Case 3:21-cv-00173-BSM Document 4 Filed 08/31/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

GARY LEON WEBSTER                                                             PLAINTIFF
ADC #114018

V.                            CASE NO. 3:21-CV-00173-BSM

G. STUBBLEFIELD, et al.                                                    DEFENDANTS

                                         ORDER

       Gary Leon Webster’s motion to proceed in forma pauperis [Doc. No. 1] and motion

to appoint counsel [Doc. No. 3] are denied.

       Webster has received at least three strikes under the PLRA. See Webster v. Does,

3:19-CV-00059 DPM (E.D. Ark. filed March 20, 2019); Webster v. Pigg, 3:19-CV-00060

DPM (E.D. Ark. filed March 20, 2019); Webster v. Days Inn Motels, Inc., et al., 3:19-CV-

00078 DPM (E.D. Ark. filed March 20, 2019). And based on the allegations in his complaint

[Doc. No. 2], it does not appear that Webster is in imminent danger of serious physical

injury. See 28 U.S.C. § 1915(g).

       Accordingly, this case is dismissed without prejudice. If Webster would like to

continue with this case, he must first pay the filing fee of $402, noting the above style and

case number, within thirty days of the date of this order along with a motion to reopen this

case. Upon receipt of the full filing fee and his motion, this case will be reopened. It is

certified that an in forma pauperis appeal from this order and accompanying judgment would

not be taken in good faith.

       IT IS SO ORDERED this 31st day of August, 2021.
Case 3:21-cv-00173-BSM Document 4 Filed 08/31/21 Page 2 of 2




                                  ________________________________
                                  UNITED STATES DISTRICT JUDGE
